DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             FAINA KLIGER,
                               Appellant,

                                   v.

                   SETH E. SCHNEIDERMAN, P.A.,
                             Appellee.

                             No. 4D21-1105

                          [October 28, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Terri-Ann Miller, Judge; L.T. Case No. COSO19-14110.

  Faina Kliger, North Miami Beach, pro se.

  Seth E. Schneiderman of Seth E. Schneiderman, P.A., Hollywood, for
appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.